Title: Monday [24 April.]
From: Adams, John
To: 


       Viewed the British Musaeum. Dr. Grey who attended Us spoke very slightly of Buffon. Said “he was full of mauvais Fois. No Dependence upon him. Three out of four of his Quotations not to be found. That he had been obliged to make it his Business to examine the Quotations. That he had not found a quarter of them. That Linnaeus was quoted from early Editions long after the last Edition was public of 1766 the 12th, which was inexcuseable. He did not think Buffon superiour to Dr. Hill. Both had Imagination &c.”—This is partly national Prejudice and Malignity, no doubt.
      